NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



S.S.S.,                            )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-4232
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Kathleen T. Hessinger, Judge.

Geoffrey R. Cox of Cox & Associates
Attorneys at Law, P.A., Wesley Chapel, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.